474 F.2d 1398
In re Willie Mae Anderson, Bankrupt. Willie Mae ANDERSON, Appellee,v.UNIVERSITY OF TENNESSEE, Appellant.
No. 72-2022.
United States Court of Appeals,Sixth Circuit.
Argued April 2, 1973.Decided April 4, 1973.

Francis W. Headman, Knoxville, Tenn., for appellant.
Harry J. Bryant, Knoxville, Tenn., for appellee.
Before PECK, McCREE and LIVELY, Circuit Judges.ORDER


1
This appeal having come on to be considered on the record on appeal and on the briefs and oral arguments of counsel for the parties, and the Court having been fully advised in the premises having concluded that the case was correctly decided for the reasons set forth in the opinion of District Judge Robert Taylor (345 F.Supp. 840),


2
It is ordered that the judgment of the District Court be and it hereby is affirmed.